Affirmed as Modified; Opinion hled October 9. 2012.




                                                l




                                                  In The
                                    tuirt uf ppia1i
                           !Fiftli uiürirt uf rxas at 1a11a
                                         No. 05-10-00436-CR


                              KAREE [Vi LEJON MARTiN, Appellant

                                                     V.

                                THE STATE OF TEXAS, Appellee


                        On Appeal    fromthe 265th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F07-54009-QR


                               MEMORANDUM OPINION
                            Before Justices Moseley, Fillmore, and Myers
                                    Opinion By Justice Moseley

        Kareem Lejon Martin pleaded guilty before a jury to aggravated robbery with a deadly

weapon. See TEx. PENAL CODE ANN.         §   29.03(a) (West 201 1). After finding appellant guilty. the

jury assessed punishment at forty years’ imprisonment. In a single issue, appellant contends the trial

court’s judgment should be modified to delete the order that he pay attorney’s fees. We modify the

judgment to delete the order of attorney’s fees and affirm as modified. The background of the case

and the evidence admitted at trial are well known to the parties, thus we limit recitation of the facts.

We issue this memorandum opinion pursuant to Texas Rule of Appellate Procedure 47.4 because

the law to be applied in the case is well settled.
         Appellant argues the trial court erred in assessing attorney’s fees as part of the court costs.

 Specifically, appellant asserts that because he was found to be indigent by the trial court before the

 trial, and there was no evidence of any material change in his circumstances, attorney’s fees should

 not have been assessed.

        A trial court may order a defendant to repay costs of court-appointed legal counsel if the trial

court determines the defendant has the financial resources to offset in whole or in part the costs of

the legal services provided. See TEx. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2011). A

defendant’s financial resources and ability to pay are explicit critical elements in the trial court’s

determination of the propriety of ordering reimbursement of costs and fees. Mayer v. State, 309
S.W.3d 552, 556 (Tex. Crim. App. 2010). When a defendant has been found to be indigent, it is

presumed he remains indigent for the remainder of the proceedings in the case unless a material

change in a defendant’s financial circumstances occurs. See TEx. CoDE CRIM. PROC. ANN. art.

26.04(p).

        The trial court’s docket sheet contains a handwritten notation that orders attorney’s fees in

the amount of $2,500, and the judgment orders court costs in the amount of $2,736. The record

shows appellant was represented by court-appointed counsel, and contains written findings from the

trial court that appellant is indigent and was appointed counsel to represent him on the appeal.

Because nothing in the record demonstrates appellant had the financial resources to offset the costs

of legal services, we conclude the trial court erred by ordering appellant to pay a fee for court-

appointed counsel. See Mayer, 309 S.W.3d at 556—57. We sustain appellant’s issue. We modify

the judgment to delete the order that appellant pay $2,500 in attorney’s fees and to show appellant

must pay $236 in court costs. See TEX. R. App.    .
                                                      43.2(b); Bigley v. State, 865 S.W.2d 26, 27—28

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529—30 (Tex. App.—Dallas 1991, pet.
ref’d).

          As modified, we affirm the trial court’s judgment.




                                                                   /

                                                               /
                                                      JIM MOSELEY’
                                                      JMTICE
Do Not Publish
TEx. R. App, P. 47
1 0043 6F.U05




                                                —3—
                                 uurt nf pia1
                         FiftI! Jitrirt nf ixui at               Oalla

                                        JUDGMENT
KAREEM LEJON rvIARTIN. Appellant                     Appeal from the 265th Judicial District
                                                     Court of Dallas County, Texas. (Tr.Ct.No.
No. 05-10-00436-CR            V.                     F07 -54009-Q R).
                                                     Opinion delivered by Justice Moseley,
4 HE S4 ATF OF IF \AS \ppcllu.                       Justices Fillmore and lvi yers participating.


        Based on the Court’s opinion of this date, the judgment of the trial court is NTODI
                                                                                            FlED
as follows:

       The section entitled “Court Costs” is modified to show “$236.00.”

       As modified, we AFFiRM the trial court’s judgment,




Judgment entered October 9, 2012.




                                                    JIM MOSELFS’                 -

                                                    JUS ICE